Title: To Alexander Hamilton from William Heth, 11 May 1799
From: Heth, William
To: Hamilton, Alexander


Petersburg [Virginia] May 11, 1799. “… I cant forego the present oppy of congratulating you, and our Country, on the election of General Marshall, as well as on the success which hath attended the federal cause throughout the State. I dont mean by this, to say that we have obtained a majority in Congress, or in the State Legislature—the members to the latter, not being yet all known—but we have obtained such an accession of numbers as well as of talents, that I think, we may consider Jacobinism, as completely over thrown in this State. However—all this, you must have been told by Carrington, immediately after our triumphant election of Marshall.…”
